DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining blood pressure using photoplethysmography (PPG) signals and Pulse Transit Times (PTT), the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims for (1) Claims 1-11 and 13 for determining blood pressure using any and all camera biometric signals and any and all camera biometric information and (2) Claims 14-20 for determining blood pressure using any and all biometric signals, any and all biometric information.  
More particularly, the presently claimed invention is directed to an apparatus, method and non-transitory computer readable recording medium for the determination of blood pressure from the measurement of PPG signal which is the biometric signals, and PTT is the biometric information. Moreover, the published Specification clearly teaches the first sensor has a light emitter and a light receiver (para. 0082) which is used for obtaining a PPG biometric signal. In addition, the camera obtains images which are used for obtaining a PPG biometric signal (published Specification, para. 0009, 0100 and 0104). Similarly, the second sensor is an accelerometer (published Specification, para. 0057 and 0089) 
The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8USPQ2d at 1404 (Fed. Cir. 1988). See MPEP § 2164.01 and § 2164.04 and also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988).  According to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion 
In the present application, the breadth of the claims encompasses an extremely broad number of options (i.e., types of sensors, for example as broadly recited in Claims 14-20, such as temperature or pressure or Doppler or weight sensors), known and unknown biometric signals from a camera, for example as broadly recited in Claims 1-11 and 13-20, signal characteristics, parameters/constants used with the biometric signals to obtain the biometric information and algorithms to determine statistical significance), none of which are disclosed or claimed.  The nature of the invention relates to a specific embodiment directed to obtaining a blood pressure measurement using specific sensors and specific biometric information.  Although the level of one of ordinary skill in the art might be high, the specification does not provide directions how to produce and obtain such blood pressure using alternatives and there are no examples provided in the specification.  Still further, there is no statistical information provide to believe there would be predictability in the art.  As such, the Examiner finds a reasonable scope of the claims is non-enabled and would require undue experimentation to practice the full claim scope.  More particularly, as pointed out above, the amount of direction provided by the Specification is based upon non-limiting definitions such that negligible directions are provided, and no working example with alternate biometric signals or biometric information is provided for guidance. 

Claims 1-11, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, HE, ET AL., "Toward a Smartphone Application for Estimation of Pulse Transit Time," Sensors 2015, 15, ISSN 1424-8220, 2015 (Liu) in view of US 20100298650 to Moon et al. (Moon), US 20080039731 to McCombie et al. (McCombie) and US 20160302677 to He (He).  Liu was previously provided in Applicant’s IDS. 

In regards to Claims 1, 3, 13, 14 and 20, Liu teaches an electronic device comprising: a first sensor configured to obtain a plurality of biometric signals, each of the plurality of biometric signals comprising at least one of an optic signal or a photoplethysmogram (PPG) measurement: a camera; and a processor functionally connected to the first sensor and the camera, wherein the processor is configured to: acquire a first biometric signal through the first sensor and a second biometric signal through the camera, the first and second biometric signals being acquired at a first location having a first height (see entire document, for example Abstract and Figure 2), but does not explicitly teach acquire a third biometric signal through the first sensor and a fourth biometric signal through the camera, the third and fourth biometric signals being acquired at a second location having a second height different from the first height, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location.

It is well known that PPT based methods have proven less reliable than desirable because compliance in an artery also changes for reasons other than blood pressure and one method to overcome the these limitations to calibrate a PTT based blood pressure measurement using changes in a patient’s arm height (see entire Moon, for example para. 0022 “a method for calibrating a PTT-based blood pressure measurement using changes in a patient's arm height” and McCombie, for example para. 0046 and 008-0014 and entire He, for example Abstract “method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject. The PTT represents a time taken by a pulse pressure wave traveling to the wrist of the subject. The first PTT is measured when the wrist of the subject is at a first height, and the second PTT is measured when the wrist of the subject is at a second height. The method also includes computing a hydrostatic difference in blood pressure as a function of 

Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to modify the apparatus, method and non-transitory computer readable media used to measure blood pressure taught by Liu with acquire a third biometric signal through the first sensor and a fourth biometric signal through the camera, the third and fourth biometric signals being acquired at a second location having a second height different from the first height, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location for the predictable purpose to calibrate blood pressure measurements from PTT measurements using differing heights. 

In regards to Claim 2, He teaches to acquire first biometric information based on a difference between the first biometric signal and the second biometric signal, acquire second biometric information based on a difference between the third biometric signal and the fourth biometric signal, and determine the blood pressure based on the first biometric information and the second biometric information (see entire document, for example for example Abstract “method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject. The PTT represents a time taken by a pulse pressure wave traveling to the wrist of the subject. The first PTT is measured when the wrist of the subject is at a first height, and the second PTT is measured when the wrist of the subject is at a second height. The method also includes computing a hydrostatic difference in blood pressure as a function of the difference between the first height and the second height, and computing a calibration metric as a 

In regards to Claims 4 and 17, He teaches the device further comprising a second sensor, wherein the processor is configured to: determine a height difference between the first location and the second location through the second sensor and determine the blood pressure based on the determined height difference (see entire document, for example para. 0007 “the second sensor can include an accelerometer”).  

In regards to Claim 7, Liu teaches the processor is configured to acquire the second biometric signal from images obtained through the camera (see entire document, for example Abstract “camera”).

In regards to Claim 8, Liu teaches the processor is configured to: determine a region of interest included in the images and acquire the second biometric signal based on a change in the determined region of interest (see entire document, for example Section 2.3 Region of Interest”). 

In regards to Claim 9, Liu teaches the processor is configured to acquire the first biometric information by comparing peak points of the first biometric signal and peak points of the second biometric signal (see entire document, for example Figs. 3-5 and Section 3.4 “For our proposed PPGi method, OUR was defined as the time interval between an extreme point (maximum or minimum) from one PPGi signal and the subsequent extreme point (maximum or minimum) from the other PPGi signal in the same cardiac cycle.”).

In regards to Claim 10, Liu teaches the processor is configured to determine that an average value or an intermediate value of comparison values obtained by comparing the peak points of the first biometric signal and the peak points of the second biometric signal is a first pulse transit time (see entire document, for example Section 3.2 “feature extraction method, such as a moving average filter” and Figs. 8 and 9 “Average of results”). 

In regards to Claims 11 and 18, He teaches the processor is configured to determine the blood pressure based on an initial blood pressure stored in the memory. He teaches such limitation for the purpose of calibration (see entire document, for example para. 0797).

In regards to Claim 19, He teaches determining whether the blood pressure is a high blood pressure or a low blood pressure and displaying a result of the determination on a display of the electronic device (see entire document, for example para. 0253 “FIG. 37 shows an example screenshot 3700 on a mobile phone 3702 of a wearer for the wearer to view and share his or her blood pressure results. In this example, the wearer's average blood pressure is 136/86 mmHg. A graph displays the wearer's blood pressure over a number of days.”). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami, Kenta, Mototaka Yoshioka, and Jun Ozawa. "Non-contact pulse transit time measurement using imaging camera, and its relation to blood pressure." 2015 14th IAPR International Conference on Machine Vision Applications (MVA). IEEE, 2015.(Murakami) in view of Zhang, Qingxue, Dian Zhou, and Xuan Zeng. "Highly wearable cuff-less blood pressure and heart rate monitoring with single-arm electrocardiogram and photoplethysmogram signals." Biomedical engineering online 16.1 (2017): 23. (Zhang) as applied to Claim(s) 4 and 17 above, in further view of US 20150265168 to Kubo (Kubo), which was contained in . 

Response to Amendments and Arguments
Applicant's amendments and arguments filed December 29, 2020 have been fully considered. 

In regards to the rejection of Claims 1-11 and 13-20 under 35 USC 112 (a) written description, Applicant amended only independent Claim 1 to specify the “biometric signals comprise at least one of an optic signal or a photoplethysmogram (PPG) measurement”.  Such amendment is not completely convincing to overcome the rejection because the independent Claims 14 and 20 were not similarly amended. Notwithstanding, in regards to Claims 1-11 and 13-20, the scope of any and all optic signals do not have written description support since the claim limitations of determining blood pressure using “biometric signal” and “biometric information” lack written description support other than for photoplethysmography (PPG) signals and Pulse Transit Times (PTT), respectively.  In regards to the rejection of Claims 1-11 and 13-20 under 35 USC 112 (a) enablement, the amendment to Claim 1 fails to address the scope of enablement for biometric signals from a camera. In addition, the lack of amendment to Claims 14 and 20 fail to address the scope of enablement of biometric signals and biometric information as explained above.  In regards to the rejection under 35 USC 112 (b), the claims are indefinite as explained above. 

In regards to the rejection of Claim 20 under 35 USC 101, it has been withdrawn in view of Applicant’s amendment. 

In regards to the rejection under 35 USC 102 and 35 USC 103 in view of Murakami is withdrawn. However, in view of Applicant’s amendments, new grounds of rejection is provided in view Liu as explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791